LAWSON, Justice.
This is an appeal from a decree overruling a demurrer to a bill seeking a divorce on the ground of cruelty.
The single question presented for decision is whether the allegations of the bill are sufficient, as against the demurrer, to support the charge of cruelty.
The parties were married on November 8, 1958, and lived together as husband and wife until their separation on January 4, 1960, since which time they have not lived together.
The bill further alleges:
“ * * * that on the date of separation and prior thereto, the defendant made numerous threats of hitting and striking him and on occasions carried out such threats; and on occasions-slapped, kicked and beat the complainant who was at that time, and still is, a person very feeble in body. From her manner and conduct toward the complainant, he is reasonably satisfied and convinced that she will commit further violence upon his person, all of which is attended with danger to his life and health.”
While these allegations are meager, we are of the opinion that under our cases they are sufficient as against apt demurrer. Roberts v. Roberts, 247 Ala. 302, 24 So.2d 136, and cases cited; Colburn v. Colburn, 265 Ala. 22, 89 So.2d 531.
In Henson v. Henson, 261 Ala. 63, 73 So.2d 100, and Marcum v. Marcum, 260 Ala. 197, 69 So.2d 670, the bill merely followed the language of the statute without specifying in any way the conduct of the respondent which the complainant claimed to constitute violence to the person. In Smith v. Smith, 261 Ala. 204, 73 So.2d 538, also relied upon by appellant, we held the bill to sufficiently charge cruelty as against the demurrer interposed thereto.
The decree of the trial court is affirmed.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and STAKELY, JJ., concur.